FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                               June 21, 2016
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
G. Z. HAMMOND,

      Plaintiff - Appellant,

v.                                                            No. 16-1096
                                                     (D.C. No. 1:15-CV-02601-LTB)
PILLAR PROPERTIES SERVICES, LLC,                                (D. Colo.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

       G.Z. Hammond, an inmate in the Denver County Jail, sought a preliminary

injunction against his landlord for violations of the Fair Housing Act. When Mr.

Hammond failed to comply with repeated orders to cure deficiencies in his pleadings, a

magistrate judge dismissed Mr. Hammond’s action without prejudice for failure to

prosecute. Mr. Hammond now appeals. We have jurisdiction under 28 U.S.C. § 1291.



       *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
                                  I. BACKGROUND

       Mr. Hammond is incarcerated in the Denver County Jail in Denver, Colorado. On

November 18, 2015, he filed in federal district court a letter requesting a preliminary

injunction against Pillar Properties Services, LLC, which had allegedly evicted and

discriminated against him in violation of the Fair Housing Act. A magistrate judge

entered an order, dated November 30, 2015, that informed Mr. Hammond his submission

was deficient because it (1) did not include a 28 U.S.C. § 1915 motion requesting leave to

proceed in forma pauperis (“ifp”), and (2) did not contain a complaint, petition, or

application for a writ of habeas corpus. The order gave Mr. Hammond 30 days to cure

these deficiencies, failing which his action would be dismissed without prejudice.

       On December 23, 2015, Mr. Hammond filed (1) a letter addressed to the

magistrate judge, (2) a request to proceed ifp on appeal in a habeas corpus action, and

(3) an Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241. His

habeas application alleged Pillar Properties had rendered “denial of service, unequal

treatment, failure to accommodate, unequal treatment based on harassment, retaliation

and because I’m heterosexual.” ROA at 27. It also requested a 90-day injunction against

Pillar Properties.

       The next day, the magistrate judge entered another order explaining Mr.

Hammond’s claims were not cognizable in a habeas application because they “do not

relate to his confinement” but rather “to an alleged eviction.” ROA at 31. The order

instructed Mr. Hammond to re-file his claims in a proper civil complaint or else face

dismissal without prejudice in 30 days.


                                             -2-
       Mr. Hammond filed additional letters with the court on December 28, 2015, and

January 4, 2016, the latter stating he had been in segregation since December 10th. On

January 19, 2016, he filed yet another letter requesting an extension of time, which the

magistrate judge granted on January 20, 2016. The magistrate judge’s January 20, 2016

order advised Mr. Hammond that his action would be dismissed without prejudice if he

did not submit an ifp motion and proper complaint within 30 days.

       After Mr. Hammond failed to respond to this order, the district court on February

26, 2016, dismissed his action without prejudice for failure to prosecute under Federal

Rule of Civil Procedure 41(b). Because it concluded any appeal would not be taken in

good faith, the court also denied leave to proceed ifp on appeal. The court entered

judgment in favor of Pillar Properties the same day. Mr. Hammond filed a timely notice

of appeal on March 28, 2016. See Fed. R. App. P. 4(a)(1)(A).

                                     II. DISCUSSION

       Mr. Hammond brought Fair Housing Act claims in a filing labeled an Application

for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241. Whether we construe his

pleadings as a § 2241 habeas application or a civil complaint, he is not entitled to relief.

                                 A. Habeas Application

1. Background Law

       “Habeas corpus review is available under § 2241 if an individual is ‘in custody in

violation of the Constitution or laws or treaties of the United States.’” Palma-Salazar v.

Davis, 677 F.3d 1031, 1035 (10th Cir. 2012) (quoting § 2241(c)(3)). “The fundamental

purpose of a § 2241 habeas proceeding is to allow a person in custody to attack the


                                              -3-
legality of that custody, and the traditional function of the writ is to secure release from

illegal custody.” Id. (quotations omitted). In this circuit, state prisoners may also use

§ 2241 to challenge “the execution of [their] sentence[s].” Montez v. McKinna, 208 F.3d

862, 865 (10th Cir. 2000).

        “[A] state prisoner seeking to appeal the denial of habeas relief in a § 2241

proceeding must obtain a COA to appeal.” Dulworth v. Jones, 496 F.3d 1133, 1135 (10th

Cir. 2007); see 28 U.S.C. § 2253(c)(1)(A). When the district court dismisses the

application on procedural grounds, a COA is available only if the prisoner

“demonstrate[s] both that reasonable jurists would debate the correctness of the district

court’s procedural ruling and that ‘jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right.’” Lopez v. Trani, 628

F.3d 1228, 1231 (10th Cir. 2010) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       “[A] notice of appeal constitutes a request for a certificate of appealability.” 10th

Cir. R. 22.1(A).

2. Analysis

       To the extent Mr. Hammond’s pleading should be construed as a habeas

application, it does not challenge either the validity of his conviction or the execution of

his sentence. It therefore does not state a claim cognizable under § 2241. See Palma-

Salazar, 677 F.3d at 1035.

       Even if Mr. Hammond’s claim could be brought in a habeas application, he has

not shown that jurists of reason could debate whether he has stated a claim of the denial

of a constitutional right. Indeed, the rights he claims were violated derive from statute,


                                              -4-
not the Constitution. Nor has he shown, or even attempted to show, that reasonable

jurists could debate the correctness of the district court’s procedural ruling dismissing his

application without prejudice under Rule 41(b). Mr. Hammond therefore is not entitled

to a COA to appeal the district court’s denial of his application. Lopez, 628 F.3d at 1231.

                                   B. Civil Complaint

1. Background Law

       “A district court may dismiss an action sua sponte ‘[i]f the plaintiff fails to

prosecute or to comply with these [procedural] rules or a court order.’” Davis v. Miller,

571 F.3d 1058, 1060 (10th Cir. 2009) (quoting Fed. R. Civ. P. 41(b)) (brackets in

original). “Dismissals pursuant to Rule 41(b) may be made with or without prejudice.”

Id.

       “We have identified a non-exhaustive list of factors that a district court ordinarily

should consider in determining whether to dismiss an action with prejudice under Rule

41(b).” Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d 1135, 1143 (10th

Cir. 2007). “By contrast, a district court need not follow any particular procedures when

dismissing an action without prejudice under Rule 41(b).” Id. at 1143 n.10 (quotation

omitted)).

       “This Court reviews for an abuse of discretion a district court’s decision to dismiss

an action for failure to prosecute.” Id. at 1143. “An abuse of discretion occurs where the

district court clearly erred or ventured beyond the limits of permissible choice under the

circumstances. A district court also abuses its discretion when it issues an arbitrary,




                                              -5-
capricious, whimsical, or manifestly unreasonable judgment.” Birch v. Polaris Indus.,

Inc., 812 F.3d 1238, 1247 (10th Cir. 2015) (quotations omitted).

2. Analysis

       To the extent Mr. Hammond’s pleading should be construed as a civil complaint,

the district court did not abuse its discretion in dismissing that complaint under Rule

41(b). The court gave Mr. Hammond multiple opportunities to cure the deficiencies in

his pleading, warning him each time that failure to do so within 30 days would result in

dismissal without prejudice. The court even granted Mr. Hammond’s request for an

extension of time. When Mr. Hammond still failed to comply with the court’s orders, the

court was free to dismiss his complaint. See Davis, 571 F.3d at 1063 (explaining that in

context of dismissal with prejudice, “constructive notice—that is, notice . . . objectively

based upon the totality of the circumstances (most importantly, the trial court’s actions or

words) is adequate to support dismissal” (ellipsis in original) (quotation omitted)). By

dismissing without prejudice, thereby leaving Mr. Hammond the opportunity to file a

fresh complaint, the district court did not “clearly err[] or venture[] beyond the limits of

permissible choice under the circumstances.” Birch, 812 F.3d at 1247 (quotation

omitted).

                                    III. CONCLUSION

       For the foregoing reasons, we (1) deny Mr. Hammond a COA or, in the




                                              -6-
alternative, (2) affirm the district court. We therefore dismiss this case. Mr. Hammond’s

motion to proceed ifp is denied.




                                            ENTERED FOR THE COURT,



                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                           -7-